 Case 1:17-cv-01591-MPT Document 66 Filed 10/23/18 Page 1 of 1 PageID #: 255



     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                           No. 18-2863

                     Anthony Stella v. Delaware Department of Educat, et al

                             (Originating Court No. 1-17-cv-01591)

                                           ORDER

In accordance with the agreement of the parties in the above-captioned case, the matter is hereby
dismissed pursuant to Fed. R. App. P. 42(b), without cost to either party. A certified copy of this
order is issued in lieu of a formal mandate.


For the Court,


s/ Patricia S. Dodszuweit
Clerk

Date: October 23, 2018

cc: Michele D. AllenEsq.
Adria B. MartinelliEsq.
Caitlyn E. QuinnEsq.
                                                            A True Copy:



                                                           Patricia S. Dodszuweit, Clerk
                                                           Certified Order Issued in Lieu of Mandate
